Citation Nr: 1824717	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  16-43 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for residual disability caused by a May 5, 2010 left knee arthroplasty (to include claims of pain, swelling, infection, and permanent numbness) at a VA Medical Center.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse





ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1954 to January 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.
 
In February 2018, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence of record does not support a finding that the Veteran sustained any additional residual disability resulting from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in performing and treating the Veteran's left knee arthroplasty (to include claims of pain, swelling, infection, and permanent numbness) or resulting from an event not reasonably foreseeable.

CONCLUSION OF LAW

The criteria for an award of 38 U.S.C. § 1151 benefits for residual disability caused by a May 5, 2010 left knee arthroplasty (to include claims of pain, swelling, infection, and permanent numbness) are not met. 38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.361, 3.1000 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2017). There has been no indication to the contrary.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran seeks entitlement to compensation under 38 U.S.C. 1151 for residual disability caused by a May 5, 2010 left knee arthroplasty (to include claims of pain, swelling, infection, and permanent numbness) at the VA Medical Center, John Cochran Division in St. Louis, Missouri. Essentially, he claims that after his left knee arthroplasty was performed, he developed an infection that remained untreated for a period of time before he underwent remedial surgery and was prescribed additional medication to control the infection. He has also claimed that the infection was caused by "expired knee replacement parts" or a Bair Hugger blanket that was used to cover his knee post-surgery.

Under 38 U.S.C. § 1151, VA compensation shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability were service-connected. A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and either: 1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or 2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program. 38 U.S.C. § 1151; 38 C.F.R. § 3.361.

The Veteran underwent a VA orthopedic examination in July 2015. The VA examiner provided a thorough and complete summary of the Veteran's electronic claims file, and specifically cited medical evidence pertaining to his condition in detail, including his history of knee pain. The examiner provided the following remarks: 

The veteran contended that he developed a postoperative knee infection after a total knee replacement on 05/05/2010. This in fact occurred with the presence of the infection being made on a clinic visit some 18 months following the index surgical procedure. The clinic visit was 10/14/2015 [sic apparent typo, appears should be 2011] and the veteran had the first of 3 procedures to address this postoperative infection on 10/14/2011. 

The veteran states "I later found out that expired knee replacement parts had been used for my original surgery." If the veteran, in fact, contends that "expired knee replacement parts" were the cause of the veteran's postoperative problem, he is in error. 

The VBMS file has in fact "surgical information" dated 05/05/2010, the time of his index total knee replacement, which specifically described the prostheses that were used. In addition, the implant sterility was checked with the implant sterility expiration date identified: Tibial base plate sterility expiration date March 2015. Femoral component sterility expiration date November 2019. Articulating surface sterility expiration date December 2014. All 3 of these implants were supplied by the DePuy Implant Company. The methylmethacrylate cement used at the time of surgery was supplied by the Howmedica Corporation with a sterility expiration date of October 2011. As will be recalled, the date of surgery was 05/05/2010. Thus, none of the implants used had "expired" in so far as their sterility expiration date is concerned.

Review of the record includes the examiner's review of  pre-surgery treatment, which include a history of increasing left knee pain, with X-ray findings that were found to support the surgery as the indicated treatment for findings at the time of the surgery.

In regards to the original surgery, the examiner noted that "the veteran had a Primary Care Consultation for 'preoperative risk assessment.' He had a glucose tolerance test and was on no diabetic medication. It was stated that he was hypertensive and obese. No cardiopulmonary abnormalities were found and there was no contraindication for surgery." The examiner then detailed the surgical procedure and noted that at his 3 month check-up, the Veteran complained of additional knee pain. The Veteran was not seen again until October 13, 2011. 

The examiner stated that the Veteran still complained of knee pain or discomfort, and detailed the results of an examination performed at that time. The examiner explained that the Veteran's left knee was aspirated and some fluid was removed. It was noted that the Veteran had a postoperative total knee infection and a reconstruction was initiated on October 14, 2011 with removal of the femoral and tibial implant. The examiner also stated that Veteran received an antibiotic cement spacer block and was closely monitored with antibiotics following the procedure. 

The examiner indicated that the Veteran had follow-up treatment on February 1, 2012, where an infection was suspected and the cement block was removed. Knee debridement was performed and the Veteran's antibiotic treatment was continued. The examiner commented that reimplementation was carried out on September 21, 2012, where the Veteran's antibiotic cement spacer block was removed and a new implant was inserted.

The examiner noted that the Veteran had a benign post-operative course, but did have to remain in the hospital following the procedure. The examiner also noted that on April 16, 2013, the Veteran was seen for a 6 month check-up, where he had "no significant complaints" but received a separate cortisone injection into his right knee.  

Upon examination of the Veteran, the examiner found that the Veteran "has less motion than a normal knee, however, motion of the left knee considering the infection and revision arthroplasty does represent an excellent range of motion." The examiner provided diagnoses of left total knee arthroplasty complicated by postoperative infection 18 months postoperative due to methicillin-resistant staphylococcus epidermidis treated with implant excision, antibiotics, and revision, as well as a right total knee arthroplasty due to osteoarthritis (which does not pertain to the current appeal). 

The examiner also provided additional remarks, which are transcribed below: 

Unfortunately, the veteran did develop over a year following the index procedure, a joint infection. This was treated with removal of the implant, debridement, placement of antibiotic spacer, which was repeated 1 additional time, followed ultimately by reimplantation of knee components on the left. His current range of motion, as compared to preoperative, is excellent. He has slight residual weakness of the hamstrings and quadriceps on the left. He has subjective complaints of the same pain now, in the left knee, as he had prior to the first total knee replacement of the left knee. However, his relatively pain free range of motion, somewhat belies this statement.

I have reviewed the veteran's records and as I stated at the outset of this dictation, that the veteran's statement of using "expired knee replacement parts" for his original surgery is an error, and I have described the sterility expiration dates of all components used for the 05/05/2010 surgery. None of these had expired. Therefore, the veteran's claim for pain, swelling, and his infection of the left knee was not caused nor became worse by VA treatment. Ultimately, I do not find any additional disability to the left knee and there was no evidence of carelessness, negligence, lack of skill or similar incidents of fault on the part of the Attending VA Personnel. The veteran's postoperative complication is a known occurrence, although rare (less than 1%) of total knee replacements. Finally, there was no failure on the part of the VA to diagnose and properly treat the veteran's left knee postoperative complication. 

The examiner then cited to a medical literature in support of his conclusions. 

Per VA policy, an event is considered "not reasonably foreseeable" if it is not the type of risk that would be disclosed as part of the informed consent procedures shown in 38 C.F.R. § 17.32 (2017). Notably, VA received the Veteran's informed consent to perform the May 2010 procedure, as indicated during the Veteran's "preoperative risk assessment" and no contraindication for surgery was found.

The Board affords the VA examiner's opinion substantial probative value. After reviewing the Veteran's electronic claims file and VA treatment, the examiner synthesized the Veteran's medical history and found no evidence of carelessness, negligence, lack of proper skill, or error in judgement by the VA. The Board notes that there is no opinion in the record to the contrary. 

Here, the examiner explained that the Veteran clearly needed left knee surgery, which ultimately resulted in an infection over one year later. The examiner stated that while the Veteran had several additional procedures performed on his left knee, his current range of motion is "excellent" compared to the state of his knee prior to these procedures. Further, the examiner stated that all components pertaining to the May 5, 2010 surgery were not expired. The examiner also remarked that the Veteran's postoperative complication is a known, but rare, occurrence. Additionally, the examiner explained that the Veteran's postoperative complication was properly diagnosed and treated with antibiotics and additional surgical procedures to remedy his condition. 

The Board observes the Veteran's assertions that he has experienced left knee problems ever since the May 5, 2010 procedure, which he claims to have caused additional disability. The Board further observes he and his spouse's February 2018 testimony describing his medical history and left knee problems. While he is competent to report symptoms such as knee pain, he and his spouse are not competent to independently render a medical diagnosis or opine as to any potential carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  While he had a complicated post-operative course, additional disability due to any VA fault or an event not reasonably foreseeable has not been demonstrated.

Accordingly, the preponderance of the evidence of record, to include the July 2015 VA examination report and opinion, is against a finding that carelessness, negligence, lack of proper skill, or error in judgment on the part of VA caused additional disability. In addition, the preponderance of the evidence of record is against a finding that an event not reasonably foreseeable caused additional disability. Therefore, the claim for entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for residual disability caused by a May 5, 2010 left knee arthroplasty (to include claims of pain, swelling, infection, and permanent numbness) due to VA treatment must be denied and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.


ORDER

Entitlement to compensation under 38 U.S.C. 1151 for residual disability caused by a May 5, 2010 left knee arthroplasty (to include claims of pain, swelling, infection, and permanent numbness) at a VA Medical Center is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


